Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 30 November 2020, Applicant amended claims 1-19, and argued against all rejections put forth in the Office Action dated 09 September 2020. Based on the amendments to the claims, the rejections of claims 1-19 under 35 U.S.C. 103 have been withdrawn.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “a display unit, configured to display…a cross-interface transferring unit, configured to determine…a detecting unit, configured to detect…an adjusting unit, configured to adjust…a target interface selecting unit, configured to determine…a searching unit, configured to search…an acquiring unit, configured to acquire…a switching unit, configured to switch…a data transmitting unit, configured to transmit…” (Claims 1, 11, 13-16) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “display”, “determine”, “detect”, “adjust”, “search”, “acquire,”, “switch” and “transmit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 10-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  “According to the implementation of the present disclosure, it is provided an apparatus. FIG.6 is a block diagram illustrating the apparatus. As shown in FIG.6, the apparatus 60 includes a memory 62 and at least one processor 64 (for clarity, only one is illustrated in the figure). Wherein the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., U.S. Patent Publication Number 2015/0121271 A1 in view of Szeto, Christopher, U.S. Patent Publication Number 2007/0234226 A1 and Dua et al., U.S. Patent Publication Number 2006/0258259 A1.

Claim 1:
	Huang discloses a cross-interface data transfer method, comprising:
	displaying, on a first terminal interface of a terminal, other interfaces capable of receiving a data object when the data object on the first interface of the terminal is operated in a predetermined way (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, possible target interfaces may be presented to the user.); and
determining one target interface in the at least one other interface (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, all possible target interfaces are determined and displayed in a new region.), and transferring the data object to the target interface (see . 
Huang fails to expressly disclose wherein the other interface is displayed at an adjustable location on the first interface of the terminal, and the adjustable location is determined based on a trajectory direction of the data object.
Szeto teaches wherein the other interface is displayed at an adjustable location on the first interface of the terminal, and the adjustable location is determined based on a trajectory direction of the data object (see Paragraph 0026 and Figure 2 – Szeto teaches this limitation in that a drop target may be presented adjusted based on the speed and/or direction of the user dragging an icon. For example, if the current trajectory of a dragged object is moving the object toward an already-existing drop target, the target may be presented in a second location closer to the dragged object.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include wherein the other interface is displayed at an adjustable location on the first interface of the terminal, and the adjustable location is determined based on a trajectory direction of the data object for the purpose of improving the usability of the drag-and-drop functionality by eliminating awkward gesture combinations that may occur when dropping at a desired target (see Paragraph 0003). Further, Huang and Szeto are both concerned with using gestures to manipulate file locations.
The combination of Huang and Szeto fails to expressly teach:
displaying at least two other interfaces of one or more external devices;
wherein the at least two interfaces of the one or more external devices are displayed in a menu; and
determining a target interface from the at least two other interfaces of the one or more external devices.
Dua teaches:
displaying at least two other interfaces of one or more external devices (see Paragraph 0215 and Figure 13 – Dua teaches this limitation in that two example device profile entries 611 and 612 are shown with an icons representing the interfaces (monitors) of two external devices (in this case, televisions).);
wherein the at least two interfaces of the one or more external devices are displayed in a menu (see Figure 13 – Dua teaches this limitation in that that two interfaces of two devices are displayed in the list in the interface 610.); and
determining a target interface from the at least two other interfaces of the one or more external devices (see Paragraph 0220 and Figure 14 – Dua teaches this limitation in that a user selects one of the interfaces on an external device and the data exchange is initiated.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Huang and Szeto, to include:
displaying at least two other interfaces of one or more external devices;
wherein the at least two interfaces of the one or more external devices are displayed in a menu; and
determining a target interface from the at least two other interfaces of the one or more external devices
for the purpose of allowing a user to transfer or access information in a process that is less cumbersome and time-consuming (see Paragraph 0006). Further, Huang, Szeto, and Dua are all concerned with using gestures to manipulate file locations.


Claim 3:
The combination of Huang, Szeto, and Dua teaches the cross-interface data transfer method of claim 1, wherein displaying the at least two other interfaces comprises:
displaying the at least two other interfaces in an edge region of the first interface of the terminal  (see Figure 2 – Huang discloses this limitation in that the group creation interface is displayed along the bottom edge of the first interface.) corresponding to the trajectory direction (see Paragraph 0037 – Huang discloses this limitation in that when the user drags the icon to the edge of the fourth (preview) region, the preview region may continue to display the next column of preview images.).  
The combination of Huang and Szeto fails to expressly teach displaying the menu bar with the at least two interfaces of the one or more external devices.
Dua teaches displaying the menu bar with the at least two interfaces of the one or more external devices (see Paragraph 0215 and Figure 13 – Dua teaches this limitation in that two example device profile entries 611 and 612 are shown with an icons representing the interfaces (monitors) of two external devices (in this case, televisions).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Huang and Szeto, to include displaying the menu bar with the at least two interfaces of the one or more external devices for the purpose of allowing a user to transfer or access information in a process that is less cumbersome and time-consuming (see Paragraph 0006). Further, Huang, Szeto, and Dua are all concerned with using gestures to manipulate file locations.

Claim 4:
The combination of Huang, Szeto, and Dua teaches the cross-interface data transfer method of claim 2, wherein determining the target interface comprises: 
determining an interface in the at least two interfaces of the one or more external devices to be the target interface if the one or a plurality of data objects is dragged to the interface and stayed for a predetermined time length (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, all possible target interfaces are determined and displayed in a new region.).  


Claim 5:
The combination of Huang, Szeto, and Dua teaches the cross-interface data transfer method of claim 1, further comprising: 
searching for the one or more external devices capable of connecting to the terminal when the data object is being operated in the predetermined way (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, all possible target interfaces are determined.).  

Claim 6:
As indicated in the above rejection, the combination of Huang, Szeto, and Dua teaches every limitation of claim 1. The combination of Huang and Szeto fails to expressly teach:
acquiring a relative position relationship between the terminal and the one or more external devices; and
displaying the at least two interfaces of the one or more external devices in the menu bar based on the relative position relationship between the terminal and the one or more external devices.
Dua teaches:
acquiring a relative position relationship between the terminal and the one or more external devices (see Paragraph 0055 – Dua teaches this limitation in that using NFC, two electronic devices *the terminal and an external device) may automatically exchange communication when in close proximity.); and
displaying the at least two interfaces of the one or more external devices in the menu bar based on the relative position relationship between the terminal and the one or more external devices (see Paragraph 0163 – Dua teaches this limitation in that device profiles are displayed in a list when the device is within range of the terminal’s RF signal.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Huang and Szeto, to include:
acquiring a relative position relationship between the terminal and the one or more external devices; and
displaying the at least two interfaces of the one or more external devices in the menu bar based on the relative position relationship between the terminal and the one or more external devices 
for the purpose of allowing a user to transfer or access information in a process that is less cumbersome and time-consuming (see Paragraph 0006). Further, Huang, Szeto, and Dua are all concerned with using gestures to manipulate file locations.

Claim 7: 
As indicated in the above rejection, the combination of Huang, Szeto, and Dua teaches every limitation of claim 1. The combination of Huang and Szeto fails to expressly teach transmitting the data object to the target interface.  
Dua teaches transmitting the data object to the target interface (see Paragraph 0220 and Figure 14 – Dua teaches this limitation in that screen 620 may appear when an RFID exchange is initiated and the devices are connected.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Huang and Szeto, to include transmitting the data object to the target interface for the purpose of allowing a user to transfer or access information in a . Further, Huang, Szeto, and Dua are all concerned with using gestures to manipulate file locations.

Claim 8:
The combination of Huang, Szeto, and Dua teaches the cross-interface data transfer method of claim 1, wherein the at least two interfaces of the one or more external devices are displayed in the form of a thumbnails or symbols in the menu bar (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, all possible target interfaces are determined and displayed in a new region. As illustrated in Figure 10, the previews P1, P2, and P3 are in thumbnail form.).  

Claim 9:
The combination of Huang, Szeto, and Dua teaches the cross-interface data transfer method of claim 1, wherein the data object comprises at least one: 
a document, a folder, an audio file, a video file, or a picture (see Paragraph 0013 – Huang discloses this limitation in that each icon may represent an application program or a file.).  

Claim 10:
	Huang discloses a terminal, comprising:
	a displaying unit configured to display, on a first interface of the terminal, at least two interfaces capable of receiving a data object when the data object on the first interface of the terminal is operated in a predetermined way (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, possible target interfaces may be presented to the user.); and
determine a target interface from the at least two interfaces of the one or more external devices (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, all , and transfer the data object to the target interface (see Paragraph 0025 – Huang discloses this limitation in that if the user drags the icon onto the preview image of a target interface and drops the icon within a predetermined period, the interface may be displayed and the user may drag the icon to a specific location on the target interface.). 
Huang fails to expressly disclose wherein the menu is displayed at an adjustable location on the first interface of the terminal without obscuring a majority of the first interface, and wherein the adjustable location is determined based on a trajectory direction of the data object.
Szeto teaches wherein the menu is displayed at an adjustable location on the first interface of the terminal without obscuring a majority of the first interface, and the adjustable location is determined based on a trajectory direction of the data object (see Paragraph 0026 and Figure 2 – Szeto teaches this limitation in that a drop target may be presented adjusted based on the speed and/or direction of the user dragging an icon. For example, if the current trajectory of a dragged object is moving the object toward an already-existing drop target, the target may be presented in a second location closer to the dragged object. Further, Examiner notes that in Figure 2, the destination option “Recycle Bin” is not obscuring the majority of the data object nor the first interface.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include wherein the menu is displayed at an adjustable location on the first interface of the terminal without obscuring a majority of the first interface, and the adjustable location is determined based on a trajectory direction of the data object for the purpose of improving the usability of the drag-and-drop functionality by eliminating awkward gesture combinations that may occur when dropping at a desired target (see Paragraph 0003). Further, Huang and Szeto are both concerned with using gestures to manipulate file locations.
The combination of Huang and Szeto fails to expressly teach:
display at least two other interfaces of one or more external devices;
wherein the at least two interfaces of the one or more external devices are displayed in a menu; and
determine a target interface from the at least two other interfaces of the one or more external devices.
Dua teaches:
display at least two other interfaces of one or more external devices (see Paragraph 0215 and Figure 13 – Dua teaches this limitation in that two example device profile entries 611 and 612 are shown with an icons representing the interfaces (monitors) of two external devices (in this case, televisions).);
wherein the at least two interfaces of the one or more external devices are displayed in a menu (see Figure 13 – Dua teaches this limitation in that that two interfaces of two devices are displayed in the list in the interface 610.); and
determine a target interface from the at least two other interfaces of the one or more external devices (see Paragraph 0220 and Figure 14 – Dua teaches this limitation in that a user selects one of the interfaces on an external device and the data exchange is initiated.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Huang and Szeto, to include:
display at least two other interfaces of one or more external devices;
wherein the at least two interfaces of the one or more external devices are displayed in a menu; and
determine a target interface from the at least two other interfaces of the one or more external devices
. Further, Huang, Szeto, and Dua are all concerned with using gestures to manipulate file locations.

Claim 11:
	The combination of Huang, Szeto, and Dua teaches the terminal of claim 10, wherein the displaying unit comprises:
a detecting unit configured to detect the trajectory direction of dragging of the data object upon dragging (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, possible target interfaces may be presented to the user. Also see Paragraph 0027 – Huang discloses this limitation in that it is determined that the user drags the icon to the edge of the fourth region.); and
an adjusting unit configured to adjust the displaying unit to display the at least two interfaces of the one or more external devices at the adjustable location according to the trajectory direction (see Paragraph 0037 – Huang discloses this limitation in that when the user drags the icon to the edge of the fourth (preview) region, the preview region may continue to display the next column of preview images.).

Claims 12-18:	
	Claims 12-18 recite a terminal that performs the method of claims 3-9. Huang discloses a terminal for performing the inventive method (see Paragraph 0013). Thus, based on the rejection of claims 1-9 above, claims 10-18 are similarly rejected under the combination of Huang, Szeto, and Dua.


Claim 19:	
	Claim 19 recites an apparatus that performs the method performed at the terminal of claim 10. Huang discloses an apparatus comprising for performing the inventive method (see Paragraph 0013). Thus, based on the rejection of claim 10 above, 19 is similarly rejected under the combination of Huang, Szeto, and Dua.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Szeto, and Dua further in view of Hoyer et al., U.S. Patent Number 9,268,476 B2.

Claim 2:
	The combination of Huang, Szeto, and Dua teaches the cross-interface data transfer method of claim 1, wherein the predetermined way is dragging (see Paragraph 0025 – Huang discloses this limitation in that when a user starts to drag an icon, possible target interfaces may be presented to the user.), and the method further comprises: 
detecting the trajectory direction of dragging of the data object upon dragging (see Paragraph 0027 – Huang discloses this limitation in that it is determined that the user drags the icon to the edge of the fourth region.  Also see Paragraph 0037 – Huang discloses this limitation in that when the user drags the icon to the edge of the fourth (preview) region, the preview region may continue to display the next column of preview images.).
The combination of Huang, Szeto, and Dua fails to expressly teach pressing for a predetermined amount of time followed by dragging.
Hoyer teaches pressing for a predetermined amount of time followed by dragging (see Column 4, Lines 1-16 – Hoyer teaches this limitation in that a user may push down on an object and hold for a predetermined threshold of time, at which point an image of the data object is created and may be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Huang, Szeto, and Dua, to include pressing for a predetermined amount of time followed by dragging for the purpose of clearly indicated the intended item to be dragged and to allow a user to understand where it may be dropped to (see Column 1, Lines 31-35). Further, Huang and Hoyer are both concerned with using dragging functionality in an interface to move files.

Response to Arguments
	Applicant’s arguments have been considered but are moot in light of the new grounds of rejection under the combination of Huang, Szeto, and Dua, U.S. Patent Publication Number 2006/0258289 A1, as indicated above. 

Relevant Art
	Examiner notes that Wang et al., U.S. Patent Publication 2014/0379824 A1 is considered pertinent to significant though unclaimed features of the state of the art. Specifically, Wang teaches sending data to the interface of a device selected from a menu list of devices (see Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ashley M Fortino/Examiner, Art Unit 2143                                                                     
                                                                                                                                                                   
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143